BARRY, Judge
(concurring):
I concur in the analysis of Chief Judge Baum on each of the assigned errors, and in the disposition of the case. I join with the expression of serious concern over the matter of post trial delay, but I believe the matter bears further analysis and comment.
The shortage of clerical support personnel in the Coast Guard legal support program is well known. Indeed, the recent Coast Guard reorganization may have exacerbated the problem by further reducing the number of legal clerical resources. The practical result, which is a matter of common knowledge within Coast Guard legal circles, is that Coast Guard court reporters often are not, and sometimes can not be, freed from other tasks to devote themselves solely to preparation of records of trial.
It also appears that the preparation of the record in this case was materially interferred with by continuing, and sometimes severe, difficulties with the legal office’s word processing equipment, as well as by other problems associated with the recording and transcription of the trial proceedings. Once completed and reviewed by the trial defense counsel, the record was timely authenticated by the Military Judge on 25 April, and was acted upon by the convening authority within 30 days thereafter. While this total delay is clearly undesirable, and appears excessive1, I can not say, under the circumstances, that it is unexplained.
*727I read the principal opinion to be a clear caution to those responsible for the legal program in the Coast Guard to reallocate resources in some fashion, and to redefine priorities for all military justice personnel, or face the consequences. It would be unfortunate indeed if some improvement were not or could not be accomplished, for one of the potential consequences I foresee could be a return to a rule such as that imposed in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974), which, depending on its terms, might allow little or no flexibility in accommodating the results of the conscientious efforts of available military justice personnel. Another potential consequence might possibly be an extension (perhaps to post convening authority action delay) of the rule in United States v. Clevidence, 14 M.J. 17 (C.M.A.1982), which Judge Cook characterized as “totally without definition.” 14 M.J. at 19 (Cook, J., dissenting).

. I note that in the Army, both general court-martial and BCD special court-martial records receive convening authority action in an average of less than 50 days from sentence, and are received by the Clerk of the Court of Military Review, from worldwide locations, in an average of two weeks or less from the date action *727was taken. The Army Lawyer, October 1987, at 53.